Citation Nr: 1342016	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  12-12 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anger, depressive, and anxiety disorders.    


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran had active service from June 1973 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which determined that new and material evidence had not been received to reopen a service connection claim for an anger disorder, and denied the Veteran's original service connection claim for depression and anxiety.

In an April 2012 statement of the case (SOC), the RO reopened the service connection claim for an anger disorder, and ultimately denied the underlying the claim on the merits.  Regardless of the RO's reopening of the claim however, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In this decision, the Board reopens the previously denied service connection claim for an anger disorder.  Further, for the sake of clarity, the Board, on remand, has combined the anger and depressive disorder claims into a claim of entitlement to an acquired psychiatric disability, however described.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim for service connection includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The service connection claim for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  In an unappealed October 2004 rating decision, the RO denied the claim of entitlement to service connection for an anger disorder. 

2.  The additional evidence received since that last final decision relates to an unestablished fact necessary to substantiate the service connection claim for an anger disorder.

CONCLUSIONS OF LAW

1. The RO's October 2004 rating decision denying the Veteran's claim of entitlement to service connection for an anger disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.1103 (2013).

2.  New and material evidence has been received since that decision to reopen the service connection claim for an anger disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether the notice and development requirements of VCAA have been satisfied with respect to the Veteran's claim, the Board concludes that there is no prejudice in the Board adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim for an anger disorder.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2013).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 20.201, 20.302 (2013). 

To reopen a claim, new and material evidence must be presented or secured. 38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996). When determining whether a claim should be reopened, the credibility of the newly-submitted evidence is presumed.  `See Justus v. Principi, 3 Vet. App. 510 (1992). 

Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. 

Applicable here, "new" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

In this case, the RO denied the Veteran's original service connection claim for an anger disorder in an October 2004 rating decision.  In so doing, the RO noted the evidence of a passive aggressive personality in the Veteran's service treatment records.  The post-service VA medical evidence showed a diagnosis of a depressive disorder, and rule out substance induced mood disorder, alcohol abuse and dependence, and an intermittent explosive disorder.  Nonetheless, the claim was denied as there was no evidence of treatment for the personality disorder since service separation.  The Veteran did not appeal the October 2004 rating decision and it therefore became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Notably, evidence added to the claims file since the last final decision includes VA mental health notes dated in January 2010, forward, and a March 2012 VA examination report, which show a confirmed Axis I diagnosis of intermittent explosive disorder, and this diagnosis clearly includes symptoms of anger.  The Board also notes that the diagnosis of an intermittent explosive disorder was not confirmed when the RO adjudicated the service connection claim for an anger disorder in October 2004.  This newly received evidence relates to an unestablished element and raises the possibility of substantiating the claim.  The service connection claim for an anger disorder will be reopened.  

ORDER

New and material evidence having been received, the claim of entitlement to service connection for an anger disorder is reopened; to that extent, the appeal is granted.


REMAND

The Veteran was afforded a VA compensation examination in March 2012 to determine the etiology of any currently diagnosed psychiatric disorder.  The examination report shows diagnoses of depressive disorder, not otherwise specified (NOS); intermittent explosive disorder; and alcohol dependence.  Also, the examiner commented on the Veteran's personality disorder which was noted to have begun early in his life.  In addressing the etiology of the Veteran's psychiatric disorders, the VA examiner stated that, based on the evidence and in particular the record that reflects that the claimants problems with authority and psychiatric conditions were present from the point that he entered the military, it is less likely than not that his psychiatric conditions were incurred in or caused by service.  
The Board notes that those persons entering military service are presumed to be in sound physical and mental condition, except for those disorders, disease, or other "infirmities" that are noted on their service entrance physical examination.  38 U.S.C.A. §§ 1111, 1132 (2013).  Neither a personality disorder nor any other psychiatric disability was noted on the Veteran's entrance examination report.  However, a congenital or developmental "defect" such as a personality disorder automatically rebuts the presumption of soundness and is therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  

The Board notes further that a personality disorder is not a disability for VA compensation purposes and may not be service-connected.  Id.  However, 38 C.F.R. § 4.127 indicates that, as provided in 38 C.F.R. § 3.310(a), which concerns secondary service connection, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected.  See also VAOPGCPREC 82-90 (July 18, 1990).  

The March 2012 VA examiner did not specifically address the question of whether a current acquired psychiatric disability diagnosed is indication of disability superimposed upon the personality disorder.  Because the examiner did not address this question, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  After associating any outstanding evidence with the claims file, return the case to the VA examiner who conducted the March 2012 VA psychiatric examination for an addendum.  If the requested examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new C&P examination.

After a complete review of the record, the examiner is asked to clarify whether any of the Veteran's currently diagnosed acquired psychiatric disorders are the result of superimposed disease or injury on the personality disorder in service, and in turn, the result of the Veteran's military service; or, instead, as likely as not the result of other unrelated factors.

**The opinion should be reconciled with the Veteran's service treatment records, to include an April 1980 consultation sheet showing a diagnosis of passive-aggressive personality disorder; the post-service mental health notes; and the March 2012 VA examination report.  

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided. 

2.  Thereafter, readjudicate the Veteran's appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


